DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the opposite side" in line 5.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 21 recites the limitations “the metal layer shields light…”, “a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode of the field -effect transistor.”  These limitations appear to claim method steps of using the device. And according to the MPEP 2173.05(p), II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claims 22-25 are indefinite because of their dependence on an indefinite claim.
Claim 26 recites the limitation "the opposite side" in line 5.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 27 recites the limitations “the metal layer shields light…”. This limitation appears to claim method steps of using the device. And according to the MPEP 2173.05(p), II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claims 28-30 are indefinite because of their dependence on an indefinite claim.
Claim 31 recites the limitation "the opposite side" in line 5.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 31 recites the limitations “the metal layer shields light…” and “a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode of the field-effect transistor”. This limitation appears to claim method steps of using the device. And according to the MPEP 2173.05(p), II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claim 31 recites the limitation "the one electrode" in page 8, line 3.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claims 32-35 are indefinite due to their dependence on an indefinite claim.
Claim 36 recites the limitation "the opposite side" in line 6.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claim 36 recites the limitations “the metal layer shields light…”. This limitation appears to claim method steps of using the device. And according to the MPEP 2173.05(p), II, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claim 36 recites the limitation "the one electrode" in page 10, line 3.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claims 37-40 are indefinite due to their dependence on allowable claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 26, 28, 29, 31, 33, 34, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2005/0275038) in view of Baude (US 2006/0091793) and Narushima (Narushima et al., Advanced Materials, 2003, 15, pp.1409-1412.)
Regarding claim 21, Shin discloses a display, comprising: a metal layer (Fig.6, numeral 61a, [0049]); an insulating member (51a) being in contact with the metal layer (61a): a field-effect transistor, the field-effect transistor ([0058]) comprising a gate electrode (52b) disposed on the insulating member (51a) on the opposite side where the metal layer (61a) is provided, a gate insulating layer (53a) contacting the gate electrode (52b), an active layer (54) disposed on the gate insulating layer (53a) on the opposite side where the gate electrode  (52b) is provided, a source electrode (56) and a drain electrode (55), the source electrode (56) and the drain electrode  (55) being in contact with the active layer (54);, wherein the active layer includes an oxide ([0054]), the metal layer shields light in a wavelength range of 400 to 800 nm and configured to suppress a current flowing between the source electrode and the drain electrode , the current being derived from the photocarriers ([0049]; note: Al), -3-the gate electrode (52b), the source electrode  (56) and the drain electrode (55) include metal material ([0058]), the metal layer (61a) is not electrically connected with the gate electrode (52b) (Fig.6), a part of the metal layer (61a) and a region of the active layer (54) between the source electrode (56) and the drain electrode (55) overlap each other as viewed from a direction perpendicular to the metal layer (61a) (Fig. 6).
Shin does not explicitly disclose (1)  a light-emitting device comprising a light-emitting layer and a pair of electrodes between which the light-emitting layer is interposed, one electrode of the pair of electrodes being electrically connected to the field-effect transistor an interlayer-insulating layer is provided between the light-emitting device and the field-effect transistor, the one electrode of the pair of electrodes and the field-elect transistor are connected via a contact hole provided in the interlayer-insulating layer, and a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode of the filed-effect transistor; (2) that the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more.
Regarding element (1), Shin however discloses TFT transistor is used as a switching element in a display device (Abstract).  And Baude discloses a light-emitting device (Fig.3, numeral 76) comprising a light-emitting layer (Fig.3, numeral 56) and a pair of electrodes (75), (76) between which the light-emitting layer (56) is interposed, one electrode of the pair of electrodes (55)  being electrically connected to the field-effect transistor (Fig.2),  an interlayer-insulating layer (54) is provided between the light-emitting device and the field-effect transistor (Fig.3), the one electrode (76) of the pair of electrodes and the field-elect transistor are connected via a contact hole (70)  provided in the interlayer-insulating layer (74), and a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode (64) of the filed-effect transistor ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Baude to have a light-emitting device comprising a light-emitting layer and a pair of electrodes between which the light-emitting layer is interposed, one electrode of the pair of electrodes being electrically connected to the field-effect transistor an interlayer-insulating layer is provided between the light-emitting device and the field-effect transistor, the one electrode of the pair of electrodes and the field-elect transistor are connected via a contact hole provided in the interlayer-insulating layer, and a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode of the filed-effect transistor for the purpose fabrication a display device (Baude, Abstract).
Regarding element (2), Shin however discloses that the oxide is an indium based oxide ([0049]).  And Narushima discloses that the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more (page 1409, column 2, paragraph 3; note: materials are the same as in Applicant’s invention and inherently have the same properties).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Narushima to have the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more for the purpose of forming semiconductor oxides with high mobilities (page 1409, column 2, paragraph 3).
Regarding claim 26, Shin discloses a display, comprising: a metal layer (Fig.6, numeral 61a); an insulating member (51a) being in contact with the metal layer (61a) ([0049]): a field-effect transistor, the field-effect transistor comprising a gate electrode (52b) disposed on the insulating member (51a) on the opposite side where the metal layer (61a) is provided, a gate insulating layer (53a) contacting the gate electrode (52b), an active layer (54) disposed on the gate insulating layer (53a) on the opposite side where the gate electrode (52b) is provided, a source electrode (55) and a drain electrode (56), the source electrode (55) and the drain electrode (56) being in contact with the active layer (54); the metal layer (61a) shields light in a wavelength range of 400 to 800 nm and configured to suppress a current flowing between the source electrode and the drain electrode ([0049]; note: Al), the current being derived from the photocarriers, the gate electrode (52b), the source electrode (55) and the drain electrode (56) include metal material ([0056]), -5 -the metal layer (61a) is not electrically connected with the gate electrode (52b), a part of the metal layer (61a) and a region of the active layer (54) between the source electrode (55) and the drain electrode (56) overlap each other as viewed from a direction perpendicular to the metal layer (61a), and the filed-effect transistor is a switching element ([0064]).
Shin does not explicitly disclose (1) light-emitting device comprising a light-emitting layer and a pair of electrodes between which the light-emitting layer is interposed,  (2) wherein the active layer includes an amorphous oxide, has a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more.
Regarding element (1), Shin however discloses TFT transistor is used as a switching element in a display device (Abstract).  And Baude discloses light-emitting device (Fig. 3, numeral 76) comprising a light-emitting layer and a pair of electrodes (75), (76) between which the light-emitting layer is interposed.
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Baude to have light-emitting device comprising a light-emitting layer and a pair of electrodes between which the light-emitting layer is interposed for the purpose fabrication a display device (Baude, Abstract).
Regarding element (2), Shin however discloses that the oxide is an indium based oxide ([0049]).  And Narushima discloses that the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more (page 1409, column 2, paragraph 3; note: materials are the same as in Applicant’s invention and inherently have the same properties).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Narushima to have the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more for the purpose of forming semiconductor oxides with high mobilities (page 1409, column 2, paragraph 3).
Regarding claim 31, Shin discloses a display  comprising: a metal layer (Fig.6, numeral 61a); - 6 -an insulating number  (51a) being in contact with the metal layer (61a); a field-effect transistor, the field-effect transistor comprising an active layer (54) disposed on the insulating number (53a) on the opposite side where the metal layer (61a) is provided, a gate electrode  (52a) disposed, via a gate insulating layer (53), on the active layer (54) on the opposite side where the insulating member (53a) is provided, a source electrode (55) and a drain electrode (56), the source electrode (55) and the drain electrode (56) being disposed on the active layer (54) on the same side as the gate electrode (52), and being in contact with the active layer (54), the metal layer (61a) shields light in a wavelength range of 400 to 800 nm and configured to suppress a current flowing between the source electrode and the drain electrode, the current being derived from the photocarriers ([0049]; note: Al), the gate electrode (52), the source electrode (55) and the drain electrode (56) include metal material ([0052]; [0056]), the metal layer (61a) is not electrically connected with the gate electrode (52),  a part of the metal layer (61a) and a region of the active layer  (54) between the source electrode (55)  and the drain electrode  (56) overlap each other as viewed from a direction perpendicular to the metal layer (61a) (Fig.6), -7-
Shin does not disclose  (1) a light-emitting dev ice comprising a light-emitting layer and a pair of electrodes between which the light-emitting layer is interposed, one electrode of the pair of electrodes being electrically connected to the field-effect transistor,  the one electrode of the pair of electrodes and the field-effect transistor are connected via a contact hole provided in the interlayer-insulating layer, and a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode of the filed-effect transistor;  (2) wherein the active layer includes an amorphous oxide, has a light transmittance of' 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more an interlayer-insulating layer is provided between the light-emitting device and the field-effect transistor, 
Regarding element (1) Shin however discloses TFT transistor is used as a switching element in a display device (Abstract).  And Baude discloses a light-emitting device (Fig.3, numeral 76) comprising a light-emitting layer (Fig.3, numeral 56) and a pair of electrodes (75), (76) between which the light-emitting layer (56) is interposed, one electrode of the pair of electrodes (55)  being electrically connected to the field-effect transistor (Fig.2),  an interlayer-insulating layer (54) is provided between the light-emitting device and the field-effect transistor (Fig.3), the one electrode (76) of the pair of electrodes and the field-elect transistor are connected via a contact hole (70)  provided in the interlayer-insulating layer (74), and a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode (64) of the filed-effect transistor ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Baude to have a light-emitting device comprising a light-emitting layer and a pair of electrodes between which the light-emitting layer is interposed, one electrode of the pair of electrodes being electrically connected to the field-effect transistor an interlayer-insulating layer is provided between the light-emitting device and the field-effect transistor, the one electrode of the pair of electrodes and the field-elect transistor are connected via a contact hole provided in the interlayer-insulating layer, and a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode of the filed-effect transistor for the purpose fabrication a display device (Baude, Abstract).
Regarding element (2), Shin however discloses that the oxide is an indium based oxide ([0049]).  And Narushima discloses that the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more (page 1409, column 2, paragraph 3; note: materials are the same as in Applicant’s invention and inherently have the same properties).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Narushima to have the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more for the purpose of forming semiconductor oxides with high mobilities (page 1409, column 2, paragraph 3).
Regarding claim 36, Shin discloses a display, comprising: a metal layer (Fig.6, numeral 61a): an insulating member (51a) being in contact with the metal layer (61a); a field-effect transistor, the field-effect transistor comprising an active layer (54) disposed on the insulating member (51a) on the opposite side where the metal layer (61a) is provided, a gate electrode (52a) disposed, via a gate insulating layer (53), on the active layer (54)on the opposite side where the insulating member (51a) is provided, a source electrode  (55) and a drain electrode (56), the source electrode (55) and the drain electrode (56) being disposed on the active layer (54) on the same side as the gate electrode (52a), and being in contact with the active layer (54), wherein the active layer (54) includes an oxide ([0047]),  the metal layer (61a) shields light in a wavelength range of 400 to 800 nm and con figured to suppress a current flowing between the source electrode (55) and the drain electrode (56), the current being derived from the photocarriers ([0049]; note: Al), the gate electrode (52a), the source electrode (55) and the drain electrode (56) include metal material ([0056]; [0052]),  the metal layer (61a) is not electrically connected with the gate electrode (52a) (Fig.6), a part of the metal layer (61a) and a region of the active layer (54) between the source electrode (55) and the drain electrode (56) overlap each other as viewed from a direction perpendicular to the metal layer (61a), -9-, and the filed-effect transistor functions as a switching element ([0032]).
Shin does not disclose (1) a light-emitting device comprising a light-emitting layer and a pair of electrodes between which the light-emitting layer is interposed and an interlayer-insulating layer is provided between the light-emitting device and the field- effect transistor, the one electrode of the pair of electrodes and the field-effect transistor are connected via a contact hole provided in the interlayer-insulating layer; (2) that oxide is an amorphous and has a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more
Regarding element (1), Shin however discloses TFT transistor is used as a switching element in a display device (Abstract).  And Baude discloses a light-emitting device (Fig.3, numeral 76) comprising a light-emitting layer (Fig.3, numeral 56) and a pair of electrodes (75), (76) between which the light-emitting layer (56) is interposed, one electrode of the pair of electrodes (55)  being electrically connected to the field-effect transistor (Fig.2),  an interlayer-insulating layer (54) is provided between the light-emitting device and the field-effect transistor (Fig.3), the one electrode (76) of the pair of electrodes and the field-elect transistor are connected via a contact hole (70)  provided in the interlayer-insulating layer (74), and a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode (64) of the filed-effect transistor ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Baude to have a light-emitting device comprising a light-emitting layer and a pair of electrodes between which the light-emitting layer is interposed, one electrode of the pair of electrodes being electrically connected to the field-effect transistor an interlayer-insulating layer is provided between the light-emitting device and the field-effect transistor, the one electrode of the pair of electrodes and the field-elect transistor are connected via a contact hole provided in the interlayer-insulating layer, and a current flowing into the light-emitting device is controlled by a voltage imposed to the gate electrode of the filed-effect transistor for the purpose fabrication a display device (Baude, Abstract).
Regarding element (2), Shin however discloses that the oxide is an indium based oxide ([0049]).  And Narushima discloses that the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more (page 1409, column 2, paragraph 3; note: materials are the same as in Applicant’s invention and inherently have the same properties).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Narushima to have the oxide is an amorphous oxide having a light transmittance of 70% or more in a wavelength range of 400 to 800 nm, and generates photocarriers by irradiation with light having a wavelength range of 500nm or more for the purpose of forming semiconductor oxides with high mobilities (page 1409, column 2, paragraph 3).
Regarding claims 23 ,28, 33, and 38, Narushima discloses wherein the active layer is an amorphous oxide including In, Ga and Zn or an amorphous oxide including Sn, In and Zn (page 1409, column 2, paragraph 3).  
Regarding claims 24 ,29, 34, and 39, Shin discloses wherein the field-effect transistor is a normally-off type transistor ([0033]), and Narushima discloses that the active layer has an electronic carrier concentration of lower than 1018/cm3 (page 1409, column 2, paragraph 3; note: same materials as in Applicant’s invention inherently have the same properties). -4-  
Claims 22, 27, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Baude and Narushima as applied to claims 21, 26, 31, and 36 above, and further in view of Kurashina (US 2002/0060756).
Regarding claims 22, 27, 32, and 37, Shin does not disclose the metal layer is a multilayer film composed of different materials.  
Shin however discloses that the metal layer is a light shield layer ([0049]). And Kurashina discloses that the light shield layer is a multilayer ([0166]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Shin with Kurashina to have the metal layer is a multilayer film composed of different materials for the purpose of improving light shielding properties (Kurashina, [0045]).  
Claims 25, 30, 35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Baude and Narushima as applied to claims 21, 26, 31, and 36 above, and further in view of Hoffman (US 7, 242, 039).
Regarding claims 25, 30, 35, and 40, Narushima discloses wherein the active layer is the amorphous oxide including Sn, In and Zn.
Shin in view of Baude and Narushima does not explicitly disclose that the active layer contains 15 at% or more of In as an atomic ratio.
Hoffman however discloses that the active layer contains 15 at% or more of In as an atomic ratio (column 4, lines 1-20).
It would have been therefore obvious to one of ordinary skill in the art at the time the inventio was filed to modify Shin in view of Baude and Narushima with Hoffman to have adjust the content of In to be in the claimed range for the purpose of optimization electrical performance of an oxide semiconductor transistor (Hoffman, column 1, line 25-35).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891